Exclusive Option Agreement


This Exclusive Option Agreement (“this Agreement”) is executed by and among the
Parties below as of July 12, 2010, in the People’s Republic of China (“China”):


Party A:
Henan Sky Fortune Ecological Technology Co., Ltd., a wholly foreign owned
enterprise duly registered in China, with its address at Floor 4, Building 23,
No. 1 Cuizhu Street, High and New Technology Industrial Development Zone,
Zhengzhou, Henan Province, P.R.China;



Party B:
___________, a citizen of the China with Chinese identification No.:
______________; and



Party C:
Jiaozuo Yida Vegetable Oil Co., Ltd., a limited liability company organized and
existing under the laws of China, with its address at West Fengshou Road,
Jiaozuo.



In this Agreement, each of Party A, Party B and Party C shall be referred to as
a “Party” respectively, and they shall be collectively referred to as the
“Parties”.
 
Whereas:


1.       Party B is a shareholder of Party C and holds certain percentage of the
equity interest in Party C;


2.       Party B agrees to grant Party A an exclusive right through this
Contract, and Party A agrees to accept such exclusive right to purchase all or
part equity interest held by Party B in Party C.


Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:


1.       Sale and Purchase of Equity Interest


1.1 Option Granted


In consideration of the payment of RMB10.00 by Party A, the receipt and adequacy
of which is hereby acknowledged by Party B, Party B hereby irrevocably grants
Party A an irrevocable and exclusive right to purchase, or designate one or more
persons (each, a “Designee”) to purchase the equity interests in Party C now or
then held by Party B (regardless whether Party B’s capital contribution and/or
percentage of shareholding is changed or not in the future) once or at multiple
times at any time in part or in whole at Party A's sole and absolute discretion
to the extent permitted by Chinese laws and at the price described in Section
1.3 herein (such right being the “Equity Interest Purchase Option”). Except for
Party A and the Designee(s), no other person shall be entitled to the Equity
Interest Purchase Option or other rights with respect to the equity interests of
Party B. Party C hereby agrees to the grant by Party B of the Equity Interest
Purchase Option to Party A. The term “person” as used herein shall refer to
individuals, corporations, partnerships, partners, enterprises, trusts or any
other type of economic entity.

 
1

--------------------------------------------------------------------------------

 


1.2               Steps for Exercise of Equity Interest Purchase Option


Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the “Equity Interest Purchase Option Notice”), specifying: (a) Party
A's decision to exercise the Equity Interest Purchase Option; (b) the portion of
equity interests to be purchased from Party B (the “Optioned Interests”); and
(c) the date for purchasing the Optioned Interests.


1.3               Equity Interest Purchase Price


Unless an appraisal is required by the laws of China applicable to the Equity
Interest Purchase Option when exercised by Party A, the purchase price of the
Optioned Interests (the “Equity Interest Purchase Price”) shall equal the actual
capital contributions paid in the registered capital of Party C by Party B for
the Optioned Interests.


1.4               Transfer of Optioned Interests


For each exercise of the Equity Interest Purchase Option:


1.4.1                  Party B shall cause Party C to promptly convene a
shareholders meeting, at which a resolution shall be adopted approving Party B's
transfer of the Optioned Interests to Party A and/or the Designee(s);


1.4.2                  Party B shall obtain written statements from the other
shareholders of Party C giving consent to the transfer of the equity interest to
Party A and/or the Designee(s) and waiving any right of first refusal related
thereto.


1.4.3                  Party B shall execute a share transfer contract with
respect to each transfer with Party A and/or each Designee (whichever is
applicable), in accordance with the provisions of this Agreement and the Equity
Interest Purchase Option Notice regarding the Optioned Interests;

 
2

--------------------------------------------------------------------------------

 

1.4.4                  The relevant Parties shall execute all other necessary
contracts, agreements or documents, obtain all necessary government licenses and
permits and take all necessary actions to transfer valid ownership of the
Optioned Interests to Party A and/or the Designee(s), unencumbered by any
security interests, and cause Party A and/or the Designee(s) to become the
registered owner(s) of the Optioned Interests. For the purpose of this Section
and this Agreement, “security interests” shall include securities, mortgages,
third party's rights or interests, any stock options, acquisition right, right
of first refusal, right to offset, ownership retention or other security
arrangements, but shall be deemed to exclude any security interest created by
this Agreement and Party B’s Equity Interest Pledge Agreement. “Party B’s Equity
Interest Pledge Agreement” as used in this Section and this Agreement shall
refer to the Equity Interest Pledge Agreement executed by and among Party A,
Party B and Party C on the date of this Agreement, whereby Party B pledges all
of its equity interests in Party C to Party A, in order to guarantee Party C's
performance of its obligations under the Exclusive Business Corporation
Agreement executed by and between Party C and Party A.


2.       Covenants


2.1               Covenants regarding Party C


Party B (as a shareholder of Party C) and Party C hereby covenant as follows:


2.1.1                  Without the prior written consent of Party A, they shall
not in any manner supplement, change or amend the articles of association and
bylaws of Party C, increase or decrease its registered capital, or change its
structure of registered capital in other manners;


2.1.2                  They shall maintain Party C's corporate existence in
accordance with good financial and business standards and practices by prudently
and effectively operating its business and handling its affairs;


2.1.3                  Without the prior written consent of Party A, they shall
not at any time following the date hereof, sell, transfer, mortgage or dispose
of in any manner any assets of Party C or legal or beneficial interest in the
business or revenues of Party C, or allow the encumbrance thereon of any
security interest;


2.1.4                  Without the prior written consent of Party A, they shall
not incur, inherit, guarantee or suffer the existence of any debt, except for
(i) debts incurred in the ordinary course of business other than through loans;
and (ii) debts disclosed to Party A for which Party A's written consent has been
obtained;


2.1.5                  They shall always operate all of Party C’s businesses
during the ordinary course of business to maintain the asset value of Party C
and refrain from any action/omission that may affect Party C's operating status
and asset value;


2.1.6                  Without the prior written consent of Party A, they shall
not cause Party C to execute any major contract, except the contracts in the
ordinary course of business (for purpose of this subsection, a contract with a
value exceeding RMB 100,000 shall be deemed a major contract);

 
3

--------------------------------------------------------------------------------

 


2.1.7                  Without the prior written consent of Party A, they shall
not cause Party C to provide any person with any loan or credit;


2.1.8                  They shall provide Party A with information on Party C's
business operations and financial condition at Party A's request;


2.1.9                  If requested by Party A, they shall procure and maintain
insurance in respect of Party C's assets and business from an insurance carrier
acceptable to Party A, at an amount and type of coverage typical for companies
that operate similar businesses;


2.1.10                Without the prior written consent of Party A, they shall
not cause or permit Party C to merge, consolidate with, acquire or invest in any
person;


2.1.11                They shall immediately notify Party A of the occurrence or
possible occurrence of any litigation, arbitration or administrative proceedings
relating to Party C's assets, business or revenue;


2.1.12                To maintain the ownership by Party C of all of its assets,
they shall execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;


2.1.13                Without the prior written consent of Party A, they shall
ensure that Party C shall not in any manner distribute dividends to its
shareholders, provided that upon Party A’s written request, Party C shall
immediately distribute all distributable profits to its shareholders; and


2.1.14                At the request of Party A, they shall appoint any persons
designated by Party A as the director and/or executive director of Party C.


2.2               Covenants of Party B and Party C


Party B hereby covenants as follows:


2.2.1                  Without the prior written consent of Party A, Party B
shall not sell, transfer, mortgage or dispose of in any other manner any legal
or beneficial interest in the equity interests in Party C held by Party B, or
allow the encumbrance thereon of any security interest, except for the pledge
placed on these equity interests in accordance with Party B's Equity Interest
Pledge Agreement;

 
4

--------------------------------------------------------------------------------

 


2.2.2                  Party B shall cause the shareholders' meeting and/or the
board of directors and/or executive director of Party C not to approve the sale,
transfer, mortgage or disposition in any other manner of any legal or beneficial
interest in the equity interests in Party C held by Party B, or allow the
encumbrance thereon of any security interest, without the prior written consent
of Party A, except for the pledge placed on these equity interests in accordance
with Party B's Equity Interest Pledge Agreement;


2.2.3                  Party B shall cause the shareholders' meeting or the
board of directors and/or executive director of Party C not to approve the
merger or consolidation with any person, or the acquisition of or investment in
any person, without the prior written consent of Party A;


2.2.4                  Party B shall immediately notify Party A of the
occurrence or possible occurrence of any litigation, arbitration or
administrative proceedings relating to the equity interests in Party C held by
Party B;


2.2.5                  Party B shall cause the shareholders' meeting or the
board of directors and/or executive director of Party C to vote their approval
of the transfer of the Optioned Interests as set forth in this Agreement and to
take any and all other actions that may be requested by Party A;


2.2.6                  To the extent necessary to maintain Party B's ownership
in Party C, Party B shall execute all necessary or appropriate documents, take
all necessary or appropriate actions and file all necessary or appropriate
complaints or raise necessary and appropriate defenses against all claims;


2.2.7                  Party B shall appoint any designee of Party A as the
director and/or executive director of Party C, at the request of Party A;


2.2.8                  At the request of Party A at any time, Party B shall
promptly and unconditionally transfer its equity interests in Party C to Party
A's Designee(s) in accordance with the Equity Interest Purchase Option under
this Agreement, and Party B hereby waives its right of first refusal (if any) to
the share transfer by the other existing shareholder of Party C (if any); and


2.2.9                  Party B shall strictly abide by the provisions of this
Agreement and other contracts jointly or separately executed by and among Party
B, Party C and Party A, perform the obligations hereunder and thereunder, and
refrain from any action/omission that may affect the effectiveness and
enforceability thereof. To the extent that Party B has any remaining rights with
respect to the equity interests subject to this Agreement hereunder or under
Party B's Equity Interest Pledge Agreement or under the Power of Attorney
granted in favor of Party A, Party B shall not exercise such rights except in
accordance with the written instructions of Party A.

 
5

--------------------------------------------------------------------------------

 


3.        Representations and Warranties


Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:


3.1               They have the authority to execute and deliver this Agreement
and any share transfer contracts to which they are a party concerning the
Optioned Interests to be transferred thereunder (each, a “Transfer Contracts”),
and to perform their obligations under this Agreement and any Transfer
Contracts. Party B and Party C agree to enter into Transfer Contracts consistent
with the terms of this Agreement upon Party A’s exercise of the Equity Interest
Purchase Option. This Agreement and the Transfer Contracts to which Party B and
Party C are a party constitute or will constitute their legal, valid and binding
obligations and shall be enforceable against them in accordance with the
provisions thereof;


3.2               The execution and delivery of this Agreement or any Transfer
Contracts and the obligations under this Agreement or any Transfer Contracts
shall not: (i) be inconsistent with the articles of association, bylaws or other
organizational documents of Party C; (ii) cause the violation of any contracts
or instruments to which they are a party or which are binding on them, or
constitute any breach under any contracts or instruments to which they are a
party or which are binding on them; (iii) cause any violation of any condition
for the grant and/or continued effectiveness of any licenses or permits issued
to either of them; or (iv) cause the suspension or revocation of or imposition
of additional conditions to any licenses or permits issued to either of them;


3.3               Party B has a good and merchantable title to the equity
interests in Party C he holds. Except for Party B's Equity Interest Pledge
Agreement, Party B has not placed any security interest on such equity
interests;


3.4               Party C has a good and merchantable title to all of its
assets, and has not placed any security interest on the aforementioned assets;


3.5               Party C does not have any outstanding debts, except for (i)
debt incurred in the ordinary course of business; and (ii) debts disclosed to
Party A for which Party A's written consent has been obtained;


3.6               Party C has complied with all laws and regulations of China
applicable to asset acquisitions; and


3.7               There are no pending or threatened litigation, arbitration or
administrative proceedings relating to the equity interests in Party C, assets
of Party C or Party C.

 
6

--------------------------------------------------------------------------------

 


4.       Effective Date


This Agreement shall become effective upon the date hereof, and remain effective
for a term of 10 years, and may be renewed for an additional 10 years at Party
A's election.


5.       Governing Law and Resolution of Disputes


5.1          Governing law
 
The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.


5.2          Methods of Resolution of Disputes


In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the Zhengzhou Arbitration Commission for arbitration, in accordance
with its then effective arbitration rules. The arbitration shall be conducted in
Zhengzhou, and the language used in arbitration shall be Chinese. The
arbitration award shall be final and binding on all Parties.


6.       Taxes and Fees


Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.


7.       Notices


7.1              All notices and other communications required or permitted to
be given pursuant to this Agreement shall be delivered personally or sent by
registered mail, postage prepaid, by a commercial courier service or by
facsimile transmission to the address of such Party set forth below.  A
confirmation copy of each notice shall also be sent by email.  The dates on
which notices shall be deemed to have been effectively given shall be determined
as follows:

 
7

--------------------------------------------------------------------------------

 


7.1.1                    Notices given by personal delivery, by courier service
or by registered mail, postage prepaid, shall be deemed effectively given on the
date of delivery or refusal at the address specified for notices.


7.1.2                    Notices given by facsimile transmission shall be deemed
effectively given on the date of successful transmission (as evidenced by an
automatically generated confirmation of transmission).


7.2               For the purpose of notices, the addresses of the Parties are
as follows:


Party A:   Henan Sky Fortune Ecological Technology Co., Ltd.
Address:  Floor 4, Building 23, No. 1 Cuizhu Street, High and New
Technology Industrial Development Zone, Zhengzhou, Henan
Province, P.R.China
Attn:
Phone:
Facsimile:
E-mail:


Party B:    _________


Address:
Phone:                   
Facsimile:
E-mail:


Party C:    Jiaozuo Yida Vegetable Oil Co., Ltd.
Address:    West Fengshou Road, Jiaozuo
Attn:
Phone:
Facsimile:
E-mail:


7.3               Any Party may at any time change its address for notices by a
notice delivered to the other Parties in accordance with the terms hereof.

 
8

--------------------------------------------------------------------------------

 


8.        Confidentiality


The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. Each Party
shall maintain the confidentiality of all such information, and without
obtaining the written consent of other Parties, it shall not disclose any
relevant information to any third parties, except in the following
circumstances: (a) such information is or will be in the public domain (provided
that this is not the result of a public disclosure by the receiving party); (b)
information disclosed as required by applicable laws or rules or regulations of
any stock exchange; or (c) information required to be disclosed by any Party to
its legal counsel or financial advisor regarding the transaction contemplated
hereunder, and such legal counsel or financial advisor are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by the staff members or agency hired by any Party shall
be deemed disclosure of such confidential information by such Party, which Party
shall be held liable for breach of this Agreement. This Section shall survive
the termination of this Agreement for any reason.


9.        Further Warranties


The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.


10.      Miscellaneous


10.1         Amendment, change and supplement


Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.


10.2         Entire agreement


Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supercede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.


10.3         Headings


The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.


10.4         Language


This Agreement is written in both Chinese and English language in three copies,
each Party having one copy with equal legal validity; in case there is any
conflict between the Chinese version and the English version, the
Chinese version shall prevail.

 
9

--------------------------------------------------------------------------------

 


10.5         Severability


In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.


10.6         Successors


This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.


10.           Survival


10.7.1            Any obligations that occur or that are due as a result of this
Agreement upon the expiration or early termination of this Agreement shall
survive the expiration or early termination thereof.


10.7.2            The provisions of Sections 5, 7, 8 and this Section 10.7 shall
survive the termination of this Agreement.


10.8         Waivers


Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.


 [The Remainder of this page is intentionally left blank]

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed, or caused their respective duly
authorized representatives to execute, this Exclusive Option Agreement as of the
date first above written.

 
Party A: Henan Sky Fortune Ecological Technology Co., Ltd.
 
By:
 
Name: Feng Hexi
Title：Legal Representative
 
Party B:
 
By:
   
Party C: Jiaozuo Yida Vegetable Oil Co., Ltd.
 
By:
 
Name: Feng Hexi
Title：Legal Representative


 
11

--------------------------------------------------------------------------------

 